 ACE MASONRY, INC.Ace Masonry, Inc. and International Union ofBricklayers and Allied Craftsmen, Local No. 1of Tucson, Arizona, and Southern Arizona Ma-sonry Association and International Union ofBricklayers and Allied Craftsmen Local No. 1,of Tucson, Arizona, Health and Welfare TrustFund and Tucson Bricklayers Pension TrustFund. Cases 28-CA-5763-1, -2September 22, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon charges filed on March 13, 1980, by Inter-national Union of Bricklayers and Allied Crafts-men, Local No. I of Tucson, Arizona, hereincalled the Union, and by Southern Arizona Mason-ry Association and International Union of Bricklay-ers and Allied Craftsmen, Local No. 1, Tucson,Arizona, Health and Welfare Trust Fund andTucson Bricklayers Pension Trust Fund, hereincalled the Funds, and duly served on Ace Mason-ry, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 28, issued a con-solidated complaint and notice of hearing on April25, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charges and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent hasfailed and refused to bargain collectively with theUnion by unilaterally discontinuing certain reports,payments, and remittances it was required to makeunder the effective collective-bargaining agreementwith the Union. Respondent did not file an answerto the complaint.On June 23, 1980, the General Counsel filed di-rectly with the Board motions to transfer and con-tinue matters before the Board and for summaryjudgment based on Respondent's failure to file ananswer as required by Section 102.20 of the Na-tional Labor Relations Board Rules and Regula-tions, Series 8, as amended. Subsequently, on July7, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's motions shouldnot be granted. Respondent did not file a responseto the Notice To Show Cause.252 NLRB No. 22Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that, unless ananswer to the complaint was filed within 10 daysfrom the service thereof, "all of the allegations inthe complaint shall be deemed to be admitted to betrue and shall be so found by the Board." Further,Respondent was notified by letter dated May 12,1980, that an answer to the complaint had not beenreceived, and that summary judgment would besought unless an answer was received forthwith.As noted above, Respondent has not filed ananswer to the complaint, and did not respond tothe Notice To Show Cause. No good cause to thecontrary having been shown, in accordance withthe Rules set forth above, the allegations of thecomplaint are deemed to be admitted and are foundto be true. Accordingly, we grant the GeneralCounsel's Motion for Summary Judgment. FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT1. At all times material herein, Respondent, anArizona corporation with its office and place ofbusiness at 3820 East Bellevue, Tucson, Arizona,has been engaged in business as a masonry contrac-tor in the building and construction industry.During the past 12 months, which period is repre-See Eagle Truck and Trailer Rental Division of E. T & T Leasing.Inc., 211 NLRB 804 (1974).287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of its annual operations generally, Re-spondent, in the course and conduct of its businessoperations, performed services valued in excess of$50,000 for other enterprises located within theState of Arizona, including, but not limited to, AlMacias, a sole proprietor (herein called Macias),Olmeca Construction Co., Inc. (herein calledOlmeca), Willmeng Homes, Inc. (herein calledWillmeng), and David Thomas Tyson, a sole pro-prietor, d/b/a the Indigo Company (herein calledTyson).2. At all times material herein, Macias, with anoffice and place of business at 4244 Avenida DonPorfirio, Tucson, Arizona, and Olmeca, an Arizonacorporation with an office and place of business at4850 East Broadway, Tucson, Arizona, have beenengaged in the construction and retail sale ofhomes. At all times material herein, Macias andOlmeca have been affiliated business enterpriseswith common officers, ownership, management,and supervision; have formulated and administereda common labor policy affecting employees of theoperations; and have interchanged personnel witheach other. By virture of their operations describedabove Marcias and Olmeca constitute a single inte-grated business enterprise and a single employerwithin the meaning of the Act.During the past 12 months, which period is rep-resentative of the operations generally, Macias andOlmeca, collectively, derived gross revenue inexcess of $500,000. During the same period of time,Macias and Olmeca, collectively, purchased and re-ceived at their Arizona operations products, goods,and materials valued in excess of $2,000 from otherenterprises, including Del Mar Builders SupplyCo., located within the State of Arizona, each ofwhich other enterprises had received the products,goods, and materials directly from points outsidethe State of Arizona.Macias and Olmeca, collectively, are now, andhave been at all times material herein, a single inte-grated enterprise and an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.3. At all times material herein, Willmeng, an Ari-zona corporation with an office and place of busi-ness at 1801 West Rudasill, Tucson, Arizona, hasbeen engaged in the construction and retail sale ofhomes. During the past 12 months, which period isrepresentative of its annual operations generally,Willmeng, in the course and conduct of its businessoperations, derived gross revenue in excess of$500,000. During the same period of time, Will-meng purchased and received at its Arizona oper-ations products, goods, and materials valued inexcess of $2,000 from other enterprises, includingDel Mar Builders Supply Co., located within theState of Arizona, each of which other enterpriseshad received the products, goods, and materials di-rectly from points outside the State of Arizona.Willmeng is now, and has been at all times mate-rial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.4. At all times material herein, Tyson, an individ-ual proprietorship with an office and place of busi-ness at 2301 East Broadway, Tucson, Arizona, hasbeen engaged in the construction and retail sale ofhomes. During the past 12 months, which period isrepresentative of its annual operations generally,Tyson, in the course and conduct of its businessoperations, derived gross revenue in excess of$500,000. During the same period of time, Tysonpurchased and received at its Arizona operationsproducts, goods, and materials valued in excess of$5,000 directly from points outside the State of Ar-izona.Tyson is now, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Bricklayers and AlliedCraftsmen, Local No. 1 of Tucson, Arizona, is alabor organization within the meaning of Section2(5) of the Act.1II. THE UNFAIR LABOR PRACTICESSince 1973 Respondent and the Union have en-tered into a series of collective-bargaining agree-ments, the most recent of which is effective fromJuly 1, 1979, through June 30, 1982, and, more par-ticularly, described as the agreement between theInternational Union of Bricklayers and AlliedCraftsmen, Local No. I of Tucson, Arizona, andthe Southern Arizona Masonry Association, towhich Respondent was signatory, herein called theAgreement.The Agreement provides, among other things,for the recognition of the Union as the exclusivecollective-bargaining representative of Respond-ent's masonry employees described in the followingmanner:That the Employers hereby recognize theUnion signatory hereto as the sole exclusive288 ACE MASONRY, INC.collective bargaining representative for allTrade Employees of the Employers signatoryhereto over whom the Union has jurisdictionas such jurisdiction is defined by the Buildingand Construction Trades Department of theAFL-CIO.The unit of employees thus described in theAgreement constitutes a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act. Further, at all timesmaterial herein, the Union has been the representa-tive of Respondent's employees in that unit, and byvirtue of Section 9(a) of the Act, has been, and isnow, the exclusive representative of all the unitemployees with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.The Agreement establishes the wages, hours, andother conditions of employment for Respondent'sunit employees and provides that Respondent shallmake certain reports, payments, and remittances.Pursuant to article X of the Agreement, Respond-ent is required to make monthly payments based onthe hours worked by its unit employees to the var-ious trust funds established thereunder, includinghealth and welfare, pension, apprenticeship train-ing, and industry promotion, as well as paymentsfor fees to administer the industry promotion pro-gram. Pursuant to article X of the Agreement, Re-spondent is also required to file certain monthly re-ports with the applicable trust funds, indicating thenumber of hours covering the amount of moneydue to such trust funds. Pursuant to article XI ofthe Agreement, Respondent is required to makemonthly remittances to the depository designatedby the Union for the receipt of union dues deduct-ed by Respondent from the wages of its unit em-ployees pursuant to checkoff authorizations execut-ed by the employees.Commencing on or about November 15, 1979,Respondent unilaterally discontinued the reports,payments, and remittances required by articles Xand XI of the Agreement. Specifically, at all timessince on or about November 15, 1979, and continu-ing to date, Respondent, without notice to theUnion or without affording the Union an opportu-nity to bargain with respect thereto, unilaterallydiscontinued payments to the fringe benefit trustfunds and otherwise failed to pay the administra-tive fees described above; unilaterally discontinuedfiling the monthly reports described above; andunilaterally discontinued remitting the sums de-ducted from its employees for union dues to thedepository designated by the Union.We find that by the conduct described above Re-spondent has since November 15, 1979, failed andrefused to bargain collectively with the Union asthe representative of its employees in the appropri-ate unit, and thereby has engaged in and is engag-ing in, unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act.We have found that Respondent violated Section8(a)(5) of the' Act by unilaterally discontinuingmaking reports, payments, and remittances as re-quired by articles X and XI of the Agreement be-tween the Union and Respondent. In order toremedy these unfair labor practices, we shall orderRespondent to make whole its employees bymaking the payments which should have beenmade pursuant to article X of the Agreement, ret-roactive to November 15, 1979, and remitting tothe designated repository the sums deducted fromemployees for union dues, with interest on the duesto be computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).2 We shallalso order Respondent to make the monthly reportsrequired by article X of the Agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:I See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962).Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined, depending on the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc., but not collateral losses.Merryweather Optical Company, 240 NLRB 1213 (1979).289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Ace Masonry, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. International Union of Bricklayers and AlliedCraftsmen, Local No. 1 of Tucson, Arizona, is alabor organization within the meaning of Section2(5) of the Act.3. All trade employees of the employers signato-ry to the agreement between International Unionof Bricklayers and Allied Craftsmen, Local No. Iof Tucson, Arizona, and Southern Arizona Mason-ry Association, over whom the Union has jurisdic-tion as such jurisdiction is defined by the Buildingand Construction Trades Department of the AFL-CIO, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. At all times material herein, the Union hasbeen the exclusive representative of all the employ-ees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaningof Section 9(a) of the Act.5. Since on or about November 15, 1979, by uni-laterally discontinuing making payments and re-ports to trust funds and remitting dues deductedfrom employees as required by articles X and XI ofthe agreement between International Union ofBricklayers and Allied Craftsmen, Local No. 1 ofTucson, Arizona, and Southern Arizona MasonryAssociation, effective from July 1, 1979, throughJune 30, 1982, Respondent has refused to bargaincollectively with the above-named labor organiza-tion as the exclusive bargaining representative ofall the employees of Respondent in the appropriatebargaining unit described above, and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ace Masonry, Inc., Tucson, Arizona, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Interna-tional Union of Bricklayers and Allied Craftsmen,Local No. 1 of Tucson, Arizona, by unilaterallydiscontinuing making payments and reports to trustfunds and remitting dues deducted from employeesas required by articles X and XI of the agreementbetween International Union of Bricklayers andAllied Craftsmen, Local No. 1 of Tucson, Arizona,and Southern Arizona Masonry Association, effec-tive from July 1, 1979, through June 30, 1982.(b)'In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Honor articles X and XI of the agreement be-tween International Union of Bricklayers andAllied Craftsmen, Local No. I of Tucson, Arizona,and Southern Masonry Association, effective fromJuly 1, 1979, through June 30, 1982.(b) Make whole its employees by making reportsand payments to trust funds in the manner set forthin the section of this Decision entitled "TheRemedy."(c) Remit the sums deducted from its employeesfor union dues to the depository designated by theUnion in the manner set forth in the section of thisDecision entitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary or useful in check-ing compliance with this Order.(e) Post at its facility in Tucson, Arizona, copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 28, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of appeals Enforcing anOrder of the National Labor Relations Board."290 ACE MASONRY, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Union of Bricklayers andAllied Craftsmen, Local No. I of Tucson, Ari-zona, by unilaterally discontinuing making re-ports and payments to trust funds and remit-ting dues deducted from employees as requiredby articles X and XI of the agreement betweenInternational Union of Bricklayers and AlliedCraftsmen, Local No. 1 of Tucson, Arizona,and the Southern Arizona Masonry Associ-ation, effective from July 1, 1979, throughJune 30, 1982.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL honor articles X and XI of theagreement with the Union.WE WILL make our employees whole bypaying to the trust funds the payments whichshould have been made pursuant to the termsof the agreement with the Union; WE WILLmake the required reports to the funds; andWE WILL remit the sums deducted from em-ployees for union dues, plus interest, to the de-pository designated by the Union.ACE MASONRY, INC.291